Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21                                                    Page 1 of 28 PageID 3153



                                                           Index to Appendix

Document                                                                                                                                     Page

Index to Appendix............................................................................................................................1

Exhibit 1 ...........................................................................................................................................2

Exhibit 2 ...........................................................................................................................................7

Exhibit 3 .........................................................................................................................................22

Exhibit 4 .........................................................................................................................................26




                                                                                                                                                   1
  Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21         Page 2 of 28 PageID 3154
Simon Batashvili                                                               11/4/2020
                                                                                  Page 1

         1                  IN THE UNITED STATES DISTRICT COURT

         2                      NORTHERN DISTRICT OF TEXAS

         3

         4                                             )
               COMMODITY FUTURES TRADING               )
         5     COMMISSION et al.,                      )
                                                       )
         6                 Plaintiff,                  ) Case No.:
                                                       ) 3:20-CV-2910-L
         7           vs.                               )
                                                       )
         8     TMTE, INC. A/k/a METALS.COM,            )
               CHASE METALS, INC., CHASE               )
         9     METALS, LLC, BARRICK                    )
               CAPITAL, INC., LUCAS THOMAS             )
        10     ERB a/k/a LUCAS ASHER a/k/a             )
               LUKE ASHER, and SIMON                   )
        11     BATASHVILI                              )
                                                       )
        12                 Defendants.                 )
                                                       )
        13           and                               )
                                                       )
        14     Tower Equity, LLC,                      )
                                                       )
        15     Relief Defendant                        )
                                                       )
        16

        17

        18         REMOTE VIDEO-RECORDED DEPOSITION OF SIMON BATASHVILI

        19                       Wednesday, November 4, 2020

        20                                  VOLUME I

        21

        22    Stenographically Reported by:
              Mechelle S. Gonzalez
        23    CSR No. 13250
              Job No. 96641
        24

        25    PAGES 1 - 201

                                   www.trustpoint.one                     800.FOR.DEPO
                                 www.aldersonreporting.com                 (800.367.3376)

                                                                                        2
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21             Page 3 of 28 PageID 3155

Simon Batashvili                                                               11/4/2020
                                                                                 Page 36

  1                Q.   Where are you currently sitting?

  2                A.   I am in a house that my wife is staying in.

  3                Q.   Pardon?

  4                A.   I am in a house where my wife is staying.

  5                Q.   Where is that located?

  6                A.   It is in Mandeville Canyon, Los Angeles.

  7                Q.   Is that where you're living?

  8                A.   That's not where I'm living at the moment.

  9        Right now I'm -- no.

 10                Q.   Where are you living, then, currently?

 11                A.   I am -- I'm staying at friends and family.

 12                Q.   What are the name of friends that you're

 13        staying with?

 14                A.   I've been hopping around, Andrew being one

 15        of them, one of my friends.

 16                Q.   Andrew who?     What's his last name?

 17                A.   Saul.

 18                Q.   How do you spell that?

 19                A.   S-a-u-l.

 20                Q.   And what family members have you been

 21        staying with?

 22                A.   Mainly friends right now.          So it's

 23        Andrew's.      Where else did I stay?          I've stayed at my

 24        friend Arnold's house.

 25                Q.   What's his last name?

                                     www.trustpoint.one                   800.FOR.DEPO
                                   www.aldersonreporting.com               (800.367.3376)


                                                                                            3
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21           Page 4 of 28 PageID 3156

Simon Batashvili                                                                11/4/2020
                                                                                  Page 59

  1        remember right now.

  2                Q.   The only e-mail that you can recall as you

  3        sit here today is simon@towerequity.com; is that

  4        correct?

  5                A.   If more comes to me, I'll let you know.

  6                Q.   Have you -- have you used any e-mail or had

  7        any e-mail communications since September 24th of

  8        2020?

  9                A.   Can you repeat that question?        You cut out

 10        at the last minute, Mr. Crawford.

 11                Q.   Have you had any e-mail communications

 12        since September 24th of 2020?

 13                A.   Yes.

 14                Q.   And what e-mail address have you used for

 15        those communications?

 16                A.   I -- I set up an e-mail address to

 17        communicate with attorney Mr. Arnold Spencer.

 18                Q.   And what's that e-mail address?

 19                     MR. SPENCER:    Kelly, I'm going to object to

 20        the question.       I think that goes to attorney-client

 21        privilege, and I think it's outside the scope of the

 22        asset identification.

 23                     MR. CRAWFORD:    It goes directly to the

 24        scope of his obligation to turn over passwords to

 25        me, and e-mail obligations.

                                   www.trustpoint.one                      800.FOR.DEPO
                                 www.aldersonreporting.com                  (800.367.3376)


                                                                                             4
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21          Page 5 of 28 PageID 3157

Simon Batashvili                                                            11/4/2020
                                                                              Page 60

  1                     MR. SPENCER:    Well, an e-mail obligation --

  2        an e-mail with his attorney, I don't think was

  3        considered by the court, so ...

  4                     MR. CRAWFORD:    I didn't ask for the

  5        content, Arnold.      I'm not asking about the content.

  6        I'm simply asking for an e-mail address that he's

  7        used since this was entered.

  8                     MR. SPENCER:    I will object to that as

  9        getting into attorney-client communications.

 10                     BY MR. CRAWFORD:

 11                Q.   Simon, are you refusing to answer my

 12        question?

 13                     MR. SPENCER:    I'm going to instruct this

 14        witness to not answer the question at this time

 15        based on the attorney-client privilege and based on

 16        the fact that this is outside of the asset

 17        identification process envisioned by the court's

 18        orders.

 19                     BY MR. CRAWFORD:

 20                Q.   Are you accepting the advice of your

 21        attorney, Simon?

 22                A.   Yes.

 23                Q.   What records do you have in your possession

 24        or control, Simon, that you have not yet turned over

 25        to me yet?

                                  www.trustpoint.one                   800.FOR.DEPO
                                www.aldersonreporting.com               (800.367.3376)


                                                                                         5
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21           Page 6 of 28 PageID 3158

Simon Batashvili                                                             11/4/2020
                                                                              Page 200

         1

         2

         3

         4               I, the undersigned, a Certified Shorthand

         5    Reporter of the State of California, do hereby certify:

         6               That the foregoing proceedings were taken

         7    before me at the time and place therein set forth; that

         8    any witnesses in the foregoing proceedings, prior to

         9    testifying, were placed under oath; that a verbatim

        10    record of the proceedings was made by me using machine

        11    shorthand which was thereafter transcribed under my

        12    direction; further, that the foregoing is an accurate

        13    transcription thereof.

        14               I further certify that I am neither financially

        15    interested in the action nor a relative or employee of

        16    any attorney of any of the parties.

        17               IN WITNESS WHEREOF, I have this date subscribed

        18    my name.

        19

        20    Dated:   November 4, 2020
        21

        22

        23                                _________________________

        24                                Mechelle S. Gonzalez
                                          CSR No. 13250
        25



                                   www.trustpoint.one                   800.FOR.DEPO
                                 www.aldersonreporting.com               (800.367.3376)


                                                                                          6
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21           Page 7 of 28 PageID 3159

Lucas Asher Vol. I                                                             11/5/2020
                                                                                  Page 1

         1                  IN THE UNITED STATES DISTRICT COURT

         2                      NORTHERN DISTRICT OF TEXAS

         3

         4                                             )
               COMMODITY FUTURES TRADING               )
         5     COMMISSION et al,                       )
                                                       )
         6                 Plaintiffs,                 ) Case No.:
                                                       ) 3:20-CV-2910-L
         7           vs.                               )
                                                       )
         8     TMTE, INC. A/k/a METALS.COM,            )
               CHASE METALS, INC., CHASE               )
         9     METALS, LLC, BARRICK                    )
               CAPITAL, INC., LUCAS THOMAS             )
        10     ERB a/k/a LUCAS ASHER a/k/a             )
               LUKE ASHER, and SIMON                   )
        11     BATASHVILI                              )
                                                       )
        12                 Defendants.                 )
                                                       )
        13           and                               )
                                                       )
        14     TOWER EQUITY, LLC,                      )
                                                       )
        15     Relief Defendant                        )
                                                       )
        16

        17           REMOTE VIDEO-RECORDED DEPOSITION OF LUCAS ASHER

        18                       Thursday, November 5, 2020

        19                                  VOLUME I

        20

        21    Stenographically Reported by:
              Mechelle S. Gonzalez
        22    CSR No. 13250
              Job No. 96642
        23

        24

        25    PAGES 1 - 291

                                   www.trustpoint.one                     800.FOR.DEPO
                                 www.aldersonreporting.com                 (800.367.3376)


                                                                                            7
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21               Page 8 of 28 PageID 3160

Lucas Asher Vol. I                                                               11/5/2020
                                                                                   Page 24

  1                       BY MR. CRAWFORD:

  2                  Q.   Are you taking any medications, Mr. Asher,

  3        that would impede or impair your ability to testify

  4        truthfully here today?

  5                  A.   I'm not.

  6                  Q.   Do you have a United States passport?

  7                  A.   I have an American passport.

  8                  Q.   And -- and where is that passport?

  9                  A.   It's in my backpack.

 10                  Q.   Where is your backpack?

 11                  A.   At a place I'm staying at.

 12                  Q.   Where are you staying?

 13                  A.   On a couch.

 14                  Q.   Whose couch?

 15                  A.   John's.

 16                  Q.   John who?

 17                  A.   Wilson.

 18                  Q.   Where does John Wilson live?

 19                  A.   In West Hollywood.

 20                  Q.   How do you know John Wilson?

 21                  A.   Through my religious community.

 22                  Q.   What's the name of your religion community?

 23                  A.   I'm Jewish.

 24                  Q.   When was the last time you used your

 25        American passport?

                                       www.trustpoint.one                   800.FOR.DEPO
                                     www.aldersonreporting.com               (800.367.3376)


                                                                                              8
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21              Page 9 of 28 PageID 3161

Lucas Asher Vol. I                                                                11/5/2020
                                                                                    Page 31

  1                  Q.   Is it your testimony under oath that during

  2        that conversation with Simon you never discussed

  3        your deposition?

  4                  A.   Could you please repeat the question, sir?

  5                  Q.   Is it your testimony here today under oath

  6        that during that discussion with Simon yesterday you

  7        never discussed with him your deposition that you

  8        are giving here today?

  9                  A.   I did not discuss it with anybody but my

 10        counsel.

 11                  Q.   Where are you sitting for this deposition?

 12        Whose -- whose house?

 13                  A.   I'm not at a house.

 14                  Q.   Okay.    Where are you?

 15                  A.   It's a side garage from an individual named

 16        Kristen.

 17                  Q.   What is Kristen's last name?

 18                  A.   I don't know.     She's a friend of my friend

 19        Maudie (Phonetic).

 20                  Q.   And what's Maudie's last name?

 21                  A.   Perry (Phonetic).

 22                  Q.   Perry?

 23                  A.   Yes.

 24                  Q.   How do you know Maudie Perry?

 25                  A.   Through other friends.        It was referred to

                                      www.trustpoint.one                     800.FOR.DEPO
                                    www.aldersonreporting.com                 (800.367.3376)


                                                                                               9
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21            Page 10 of 28 PageID 3162

Lucas Asher Vol. I                                                              11/5/2020
                                                                                  Page 72

  1                  A.   To the best of my recollection, I did not

  2        enter a password or login to access records.

  3        Notwithstanding, I did use the e-mail to reach out

  4        to various attorneys, and I did log in to my e-mail,

  5        asher@towerequity.com.

  6                  Q.   What was the password used?

  7                  A.   I don't recall.

  8                  Q.   How were you able to access and log in to

  9        those records since, based on your prior testimony,

 10        you said that your password is on sticky notes at

 11        the office and you lost that information?

 12                  A.   When I gave you that testimony, I was

 13        referring to metals.com, and I was referring to

 14        Barrick.        And my current testimony, too, has been

 15        with reference -- I gave you context to Tower

 16        Equity, and I just told you that I did access Tower

 17        Equity.        However, we're commingling a lot of

 18        different domain names in this conversation.             So I

 19        did not access Metals or Barrick.             I did access

 20        Tower Equity.

 21                  Q.   So where can I find the login and password

 22        for Tower Equity?

 23                  A.   I can give it to you.

 24                  Q.   What e-mail addresses do you still use?

 25                  A.   I use -- to coordinate on attorney-client

                                    www.trustpoint.one                     800.FOR.DEPO
                                  www.aldersonreporting.com                 (800.367.3376)


                                                                                         10
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21               Page 11 of 28 PageID 3163

Lucas Asher Vol. I                                                                11/5/2020
                                                                                    Page 73

  1        privilege dialog, I use my e-mail at Gmail, and I --

  2                  Q.   What is that e-mail address?

  3                  A.   Sorry?

  4                  Q.   What is that e-mail address?

  5                  A.   It's --

  6                       MR. SPENCER:     Hold up.      Asher, hold on.

  7                       Is -- is this an account that you use

  8        exclusively to communicate with your attorneys,

  9        privileged communications?

 10                       THE WITNESS:     All communication is

 11        privileged, all of it entirely.

 12                       MR. SPENCER:     Okay.     So I'm going to

 13        instruct you not to answer a question with regard to

 14        your e-mail that you use exclusively for

 15        attorney-client communications.

 16                       MR. CRAWFORD:      And I'm not asking for

 17        anything having to do with the content of

 18        communication.           I'm simply asking for the e-mail

 19        address.

 20                       BY MR. CRAWFORD:

 21                  Q.   So what is your e-mail address?

 22                       MR. SPENCER:     And I'm going to instruct him

 23        not to answer, respectfully.              I don't think it goes

 24        to the asset issues, and I think it does get into

 25        attorney-client issues.

                                       www.trustpoint.one                    800.FOR.DEPO
                                     www.aldersonreporting.com                (800.367.3376)


                                                                                           11
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21             Page 12 of 28 PageID 3164

Lucas Asher Vol. I                                                                11/5/2020
                                                                                    Page 74

  1                       So at this time I'm going to instruct him

  2        not to answer.

  3                       BY MR. CRAWFORD:

  4                  Q.   Are you going to follow your attorney's

  5        instruction not to answer my question?

  6                  A.   I'm going to refer to counsel on answering

  7        your question.

  8                       MR. CRAWFORD:    Okay.    We'll certify that

  9        question.

 10                       BY MR. CRAWFORD:

 11                  Q.   Do you have any type of storage shed that

 12        you maintain any property or records whatsoever?

 13                  A.   I do not.

 14                  Q.   Have you ever had a storage shed?

 15                  A.   It's possible.

 16                  Q.   Or storage facility --

 17                  A.   Yeah, it's possible.

 18                  Q.   In the last three years, have you ever had

 19        a storage facility or storage shed?

 20                  A.   I believe so.

 21                  Q.   Okay.   And where was that located?

 22                  A.   I don't remember the specific address.        It

 23        was in Santa Monica at an apartment I was renting,

 24        and in the garage of the apartment, they had a

 25        storage -- a storage facility at the apartment unit.

                                     www.trustpoint.one                      800.FOR.DEPO
                                   www.aldersonreporting.com                  (800.367.3376)


                                                                                           12
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21             Page 13 of 28 PageID 3165

Lucas Asher Vol. I                                                              11/5/2020
                                                                                 Page 141

  1                  Q.   What is your date of birth?

  2                  A.   06/06/85.

  3                  Q.   What is the last name of the person that

  4        you're staying with currently?             I believe you said

  5        her first name is Kristen.           What's her last name?

  6                  A.   I don't know.    I'm changing my homes

  7        frequently almost by the day.

  8                  Q.   And what is the address where you are

  9        staying today?

 10                  A.   I don't know.

 11                  Q.   Where you are presently?

 12                  A.   I don't know the address.

 13                  Q.   Okay.   What part of United States are you

 14        in?

 15                  A.   I'm in Los Angeles.

 16                  Q.   What part of Los Angeles are you in?

 17                  A.   I believe it's in the northern Hollywood

 18        area.

 19                  Q.   What's the nearest major crossroads to

 20        where you live, the house?

 21                  A.   Today it would be around Sunset.

 22                  Q.   Sunset and what?

 23                  A.   I don't know.

 24                  Q.   You have no idea?

 25                  A.   No.

                                     www.trustpoint.one                    800.FOR.DEPO
                                   www.aldersonreporting.com                (800.367.3376)


                                                                                         13
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21          Page 14 of 28 PageID 3166

Lucas Asher Vol. I                                                          11/5/2020
                                                                             Page 290

         1

         2

         3

         4               I, the undersigned, a Certified Shorthand

         5    Reporter of the State of California, do hereby certify:

         6               That the foregoing proceedings were taken

         7    before me at the time and place therein set forth; that

         8    any witnesses in the foregoing proceedings, prior to

         9    testifying, were placed under oath; that a verbatim

        10    record of the proceedings was made by me using machine

        11    shorthand which was thereafter transcribed under my

        12    direction; further, that the foregoing is an accurate

        13    transcription thereof.

        14               I further certify that I am neither financially

        15    interested in the action nor a relative or employee of

        16    any attorney of any of the parties.

        17               IN WITNESS WHEREOF, I have this date subscribed

        18    my name.

        19

        20    Dated: November 5, 2020

        21

        22

        23                               _________________________

        24                               Mechelle S. Gonzalez
                                         CSR No. 13250
        25

                                  www.trustpoint.one                   800.FOR.DEPO
                                www.aldersonreporting.com               (800.367.3376)


                                                                                     14
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21        Page 15 of 28 PageID 3167


                                       Lucas Erb                     January 29, 2021

                                                                 Page 293

  1                   IN THE UNITED STATES DISTRICT COURT

  2                           NORTHERN DISTRICT OF TEXAS

  3                                 DALLAS DIVISION

  4         COMMODITY FUTURES TRADING               )

  5         COMMISSION, et al.,                     ) Case No.

  6                  Plaintiffs,                    ) 3-20CV2910-L

  7                           vs.                   )

  8         TMTE, INC., et al,                      )

  9                  Defendants.                    )

 10         TOWER EQUITY, LLC,                      )

 11                  Relief Defendant.              )

 12         _________________________________ )

 13

 14

 15            CONTINUED VIDEO DEPOSITION OF LUCAS THOMAS ERB a/k/a

 16                           LUCAS ASHER, a/k/a LUKE ASHER

 17                                  January 29, 2021

 18                             VOLUME II, (Pages 293-473)

 19

 20

 21         REPORTED REMOTELY BY:

 22

 23         COLLEEN P. DOHERTY, CSR 345

 24

 25         Notary Public

                            www.CapitalReportingCompany.com
                                     202-857-3376


                                                                                        15
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21     Page 16 of 28 PageID 3168


                                    Lucas Erb                  January 29, 2021

                                                             Page 338

  1      have been paid for through the generosity of friends,

  2      and through my Jewish religious community.

  3             Q.   And it's your testimony that there is no other

  4      source of payment of your reasonable and necessary

  5      living expenses since entry of this consent order?

  6             A.   There is no other source that I'm aware of.

  7             Q.   And when you say, "the generosity of your

  8      friends."    Who are the friends who have been paying your

  9      reasonable and necessary living expenses?

 10             A.   It depends on which day you ask.       Today, I'm

 11      in the room of one of my friends, Blake Corbin, and I

 12      need a room for this deposition, and he'll be feeding

 13      me.

 14             Q.   Any other friends, besides Blake Corbin?

 15             A.   Yes, I disclosed last time I stayed in Kristin

 16      Zygrag (Phonetic) for my first deposition.         I've

 17      received quite a few meals from Chaim.

 18             Q.   From who?

 19             A.   Chaim.

 20             Q.   What's Chaim's last name?

 21             A.   Shanowitz.

 22             Q.   Okay.    Any others, any other friends?

 23             A.   Yeah.    John Wilson, a lot of Simon's friends

 24      have helped us out.

 25             Q.   Any others?

                         www.CapitalReportingCompany.com
                                  202-857-3376


                                                                                  16
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21     Page 17 of 28 PageID 3169


                                     Lucas Erb                  January 29, 2021

                                                               Page 339

  1             A.   Like Sidney, Andrew.        Yeah, like Sidney,

  2      Andrew.

  3             Q.   Any others?

  4             A.   Yeah, Monte.

  5             Q.   What's Monte's last name?

  6             A.   Shenowa (Phonetic).

  7             Q.   Any others?

  8             A.   Lexi.

  9             Q.   What's Lexi's last name?

 10             A.   Stevenson.

 11             Q.   Any others?

 12             A.   There is -- I got a meal from Darin.

 13             Q.   What's Darin's last name?

 14             A.   Actually, Daryl Seville.

 15             Q.   Okay.

 16                  MR. DAVIS:     I'm going to object if we're going

 17      to go further on this line of question.           I presume the

 18      receiver is not going to try to recoup real meal money.

 19      Paragraph 37 relates to income and other such things

 20      from employment or activity not to charity.           I just

 21      don't see how this is relevant.          I want to let you do

 22      adequate discovery, but I don't see how this is

 23      relevant.

 24                  MR. CRAWFORD:     Well, if I find that these

 25      people have received money or worked for Mr. Asher in

                         www.CapitalReportingCompany.com
                                  202-857-3376


                                                                                   17
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21      Page 18 of 28 PageID 3170


                                     Lucas Erb                  January 29, 2021

                                                              Page 340

  1      the past, then I don't consider it a gift or charity if

  2      they are simply giving him money that he's gotten from

  3      them.

  4              Q.   (BY MR. CRAWFORD)     Any others?

  5              A.   Yeah, Demetri.

  6              Q.   What's Demetri's last name?

  7              A.   Farougias.

  8              Q.   Any others?

  9              A.   It's possible that -- I don't recall all the

 10      names of the people who fed me.         I mean, people have

 11      been feeding me every day, so...

 12              Q.   Daryl Seville was the person who you leased

 13      your house from; is that correct?

 14              A.   Yes, I did.   Well, it was with roommates, but,

 15      yeah.

 16              Q.   Have any of the people who have provided you

 17      with your reasonable and necessary living expenses, have

 18      any of those persons worked for any of the defendants

 19      named in this lawsuit at any time?

 20              A.   So at any time?     What do you mean by "any

 21      time"; past, present, and future?

 22              Q.   Any time that the --

 23              A.   Or af- --

 24              Q.   Any time that the defendant entities existed,

 25      did they work for any of those entities at any time?

                          www.CapitalReportingCompany.com
                                   202-857-3376


                                                                                   18
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21         Page 19 of 28 PageID 3171


                                        Lucas Erb                  January 29, 2021

                                                                  Page 449

  1                      So, Chrissi, I'll turn it over to you.

  2      Chrissi, can you hear us okay?

  3                      MR. DAVIS:    It looks like she's not on camera

  4      or video.        Would it make sense to make a --

  5                      MR. BUFFA:    Oh, so, court reporter, can you

  6      unmute Ms. Cella's.          She can hear us, but she can't

  7      speak.        Her mute is locked.      Could you unmute her,

  8      please?

  9                      MS. CELLA:    Thank you.    I think it's working

 10      now.     Can you guys all hear me?

 11                      MR. DAVIS:    I can hear you, but I can't see

 12      you.

 13                      MS. CELLA:    Yeah, I'm going to make my camera

 14      off -- or on I should say.            I had to leave it off,

 15      because my bandwidth is not great.

 16                                      EXAMINATION

 17      QUESTIONS BY MS. CELLA:

 18               Q.     But can you hear me okay, Mr. Asher?

 19               A.     Yes, Ms. Cella.     Thank you.

 20               Q.     Great.   Thank you.     And as you may recall, my

 21      name is Christina Cella, from the Texas Attorney

 22      General's Office.         And I just have a couple questions

 23      for you.        It shouldn't take all that long.

 24                      I want to start with, I know you said that you

 25      are living with Mr. Corbin.            Is that your current

                             www.CapitalReportingCompany.com
                                      202-857-3376


                                                                                      19
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21       Page 20 of 28 PageID 3172


                                      Lucas Erb                   January 29, 2021

                                                                 Page 450

  1      address where you receive mail right now?

  2              A.    No, I don't receive mail.       No one's mailed me

  3      anything.      And I might not be staying here for much

  4      longer.      I asked some friends for a place next week.           So

  5      I just move around.

  6              Q.    And you indicated that you don't have the

  7      exact address of Mr. Corbin's location.             Will you be

  8      able to get that for us, and provide that to the

  9      receiver?

 10              A.    Yes, I'm happy to provide whatever is needed.

 11              Q.    Thank you.   And do you know where you will be

 12      moving next week?

 13              A.    Some kind of nomad right now.         So I was going

 14      to ask some friends if I can stay at their spare

 15      bedrooms.      And I'll be sharing a report on my locations

 16      in the future once I know.

 17              Q.    Earlier you testified about having a new

 18      skateboard.      I think you were showing it to a friend.

 19      How did you get that skateboard?

 20              A.    My friend gave it to me.

 21              Q.    So you didn't pay any money for it?         It was a

 22      gift?

 23              A.    Correct.

 24              Q.    And who's paying for your cell phone service?

 25              A.    So my Apple Card was attached to my T-Mobile,

                           www.CapitalReportingCompany.com
                                    202-857-3376


                                                                                     20
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21   Page 21 of 28 PageID 3173




                                                                           21
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21                     Page 22 of 28 PageID 3174




  From:            Arnold Spencer
  To:              Buffa, JonMarc
  Cc:              Foelber, Richard P.; Kelly Crawford; Lucas Asher
  Subject:         [EXTERNAL] Re: Metals.com: Asher deposition
  Date:            Thursday, January 28, 2021 11:23:06 AM


  Gentlemen-

  I have accepted an in-house position at a start up company and am winding down my firm.
   Accordingly, I am withdrawing from this matter and will not be attending tomorrow’s
  deposition. Mr. Asher and Mr. Batashvili have been informed of my new position and are
  seeking to retain counsel to represent them going forward.

   I realize this is short notice and I realize the Court Order set a deadline. If Mr Asher is unable
  to retain counsel by tomorrow morning, would you agree to briefly open the deposition
  tomorrow as scheduled and then resume the bulk of the deposition early next week? We could
  commit to this schedule.

  Mr. Asher is copied directly on this email. Please reply to all, as I will be unavailable at times
  throughout the day. Please use Mr. Asher’s email for the court reporter.

  Thank you all for your professionalism.

  Arnold A. Spencer
  Spencer & Associates


         On Jan 27, 2021, at 11:20 AM, Buffa, JonMarc <JBuffa@cftc.gov> wrote:


         Following up again. Please let us know what email addresses we should give the
         court reporter for you and Mr. Asher.




         From: Buffa, JonMarc
         Sent: Monday, January 25, 2021 9:14 AM
         To: Arnold Spencer <arnoldspencer75225@gmail.com>
         (arnoldspencer75225@gmail.com) <arnoldspencer75225@gmail.com>
         Cc: Foelber, Richard P. <rfoelber@CFTC.gov>; 'Kelly Crawford'
         <kelly.crawford@solidcounsel.com>
         Subject: RE: [EXTERNAL] RE: Metals.com: Asher deposition

         Arnold

         We wanted to follow-up. Please let us know what email addresses we should give
         the court reporter.

         Thanks,




                                                                                                        22
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21                                   Page 23 of 28 PageID 3175



      JonMarc




      From: Kelly Crawford <kelly.crawford@solidcounsel.com>
      Sent: Friday, January 15, 2021 2:40 PM
      To: Buffa, JonMarc <JBuffa@CFTC.gov>; Arnold Spencer
      <arnoldspencer75225@gmail.com> (arnoldspencer75225@gmail.com)
      <arnoldspencer75225@gmail.com>
      Cc: Foelber, Richard P. <rfoelber@CFTC.gov>
      Subject: [EXTERNAL] RE: Metals.com: Asher deposition

      JonMarc,
               My email address that should be used is my regular office email:  
      kelly.crawford@solidcounsel.com Thank you.




      Kelly Crawford              PARTNER
      Scheef & Stone, LLP
      www.solidcounsel.com | 214.706.4213
      Office: 214.706.4200 | Fax: 214.706.4242
      500 North Akard Street, Suite 2700, Dallas, TX 75201

      <!--[if !vml]-->
      <image003.png>
      <!--[endif]-->




      Important: This electronic mail message and any attached files contain information intended for the
      exclusive use of the individual or entity to whom it is addressed and may contain information that is
      proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are neither
      the intended recipient nor an employee or agent responsible for delivering the communication to the intended
      recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is
      strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and
      delete the original message without making any copies.

      Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations
      involving its employees or attorneys. If you do not wish to be recorded, please limit your communications
      with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




      From: Buffa, JonMarc <JBuffa@CFTC.gov>


                                                                                                                         23
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21                    Page 24 of 28 PageID 3176



       Sent: Friday, January 15, 2021 12:20 PM
       To: Arnold Spencer <arnoldspencer75225@gmail.com>
       (arnoldspencer75225@gmail.com) <arnoldspencer75225@gmail.com>; Kelly Crawford
       <kelly.crawford@solidcounsel.com>
       Cc: Foelber, Richard P. <rfoelber@CFTC.gov>
       Subject: Metals.com: Asher deposition

       Arnold and Kelly,

       For Mr. Asher’s second asset deposition, we will be using a new vendor called
       Veritext. They provide enhanced virtual deposition technology and easy to use
       exhibit sharing. We hope this will facilitate the deposition.

       Below is an email from Veritext. We are also attaching two direction sheets.

       Please send us your preferred email address for accessing the Veritext platform by
       3 pm ET on Friday, 1/22/2021. Veritext will then send you access information.
       We also need the preferred email address of Mr. Asher so they can send him
       access information.

       Thanks,

       JonMarc




       From: Drew Pagano <dpagano@veritext.com>
       Sent: Friday, January 15, 2021 12:18 PM
       To: Buffa, JonMarc <JBuffa@CFTC.gov>
       Cc: Van Tassel, Hillary <HVanTassel@CFTC.gov>
       Subject: [EXTERNAL] Exhibit Share - CFTC v. TMTE Inc. et al. Deposition of Lucas Asher
       (Assignment #4419080)

       Hi JonMarc,

       Thanks for your time this morning. In follow-up, I wanted to request a list of all
       participants from Plaintiffs and Defendants who will join the January 29th
       deposition of Lucas Asher (Assignment #4419080) and need access to view
       exhibits.

       To securely facilitate the electronic marking and distribution of exhibits during the
       deposition we will use our Exhibit Share platform.

       Below and attached please find helpful videos tutorials and Getting Started
       Guides:




                                                                                                24
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21                       Page 25 of 28 PageID 3177




                    Exhibit Share Tutorial – Attorney Participant View
                    Exhibit Share Tutorial – Witness View

        Participants will just need to look out for an Exhibit Share invitation email from
        notify@egnyte.com in order to set a password (by accepting the invitation). On
        the day of the deposition they can log into this website (preferably using a Google
        Chrome browser) for easy access: https://vxt.egnyte.com/#login

        Please don’t hesitate to let me know if you or the parties have any questions.
        Thank you!

        Best,

        Drew

        Drew Pagano
        Government Services Manager
        -----------------------------------------------------
        CAPITAL REPORTING COMPANY
        A Division of Veritext
        1250 Eye Street, NW | Suite 350 | Washington, DC 20005
        O 202-857-3376 | D 202-803-8852
        apagano@capitalreportingcompany.com
        www.capitalreportingcompany.com

        <image004.png>




                                                                                               25
 Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21              Page 26 of 28 PageID 3178



                                    Kelly Crawford
                                       Receiver
                                  500 N. Akard, Suite 2700
                                     Dallas, Texas 75201
                                       (214) 706-42123
                              kelly.crawford@solidcounsel.com

                                       February 16, 2021

Via Electronic Mail to cdavis@grayreed.com

Chris Davis
Gray Reed
1601 Elm Street, Suite 4600
Dallas, Texas 75201

      RE:     Commodity Futures Trading Commission, et al v. TMTE, Inc. a/k/a Metals.com,
              Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb
              a/k/a Lucas Asher a/k/a Luke Asher, Simon Batashvili, Defendants and Tower
              Equity, LLC, Relief Defendant.; Cause No. 3:20-CV-2910-L; pending in the
              United States District Court for the Northern District of Texas, Dallas Division

Dear Chris:

         As we discussed at Mr. Asher’s deposition, the following is a list of items Mr. Asher
testified he would assist me with or provide information to me regarding:

       1. Please produce a copy of the engagement agreement between Mr. Asher and Mr.
          Spencer. See page 319, lines 15-22.

       2. Mr. Asher testified he informed Mr. Spencer of corporations I was not aware of.
          Please provide the names of such corporations. See page 329, lines 4-17.


       3. Mr. Asher testified he would provide the address of the “We-Works like” office he
          spent time at on the Wednesday prior to his deposition. Please provide the address.
          See page 344, line 25 and page 345, lines 1-2.

       4. Mr. Asher indicated he would take action to have the monies he deposited at Balboa
          Bank & Trust in Panama turned over to the Receiver. Please request Mr. Asher to
          contact the bank, obtain the relevant information about the account, and provide me
          such information with his consent for the turnover of the monies. See page 350, lines
          22-24.



                                                                                              26
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21              Page 27 of 28 PageID 3179



  5. Mr. Asher testified he would provide the amount of dividends he received from
     Tower Equity and Best New. See page 356, lines 5-6.

  6. Mr. Asher testified he would provide his income from Chase Metals in 2019. See
     page 356, line 21-22.


  7. Mr. Asher indicated he asked for information from Brager Tax Law Group, including
     tax returns, and Brager Tax Group refused because of monies owed. See page 357,
     lines 17-22. I provided Brager Tax Law Group with a copy of the receivership
     Orders and demanded the production of records. Brager Tax Law Group refused to
     make such production without Mr. Asher’s consent, claiming an attorney client
     privilege with Mr. Asher. With respect to Mr. Asher’s tax returns, in which there is
     no attorney client privilege, I request that Mr. Asher direct the Brager Tax Law Group
     to produce his tax returns to me.

  8. Mr. Asher testified he would provide me with the telephone numbers he has used in
     the past three years. See page 357, lines 23-24.


  9. Mr. Asher testified that he would find out the location of the bank accounts for
     MagicStar Arrow. See page 379, lines 8-9.

  10. Mr. Asher testified he would find and share with me the name of the individual at
      Equidate who led the syndicate that Tower Equity invested in that in turn invested in
      Space Exploration, Inc. See page 397, lines 23-25 and page 398, lines 1-4.


  11. Mr. Asher testified he would find out information about the acquisition of the
      painting by Jean-Michael Basquiat called “Per Capita” that was in the office at 8383
      Wilshire Blvd. See page 399, line 25 and page 400, lines 1-13.

  12. Mr. Asher testified he would determine what was purchased at VIBE Motorsports for
      $2,400 as shown on his Capital One card. Page 403, lines 20-23.


  13. Mr. Asher testified he would determine the ownership of Newmont Administration,
      Inc. or Newmont Financial. See page 408, lines 12-18.

  14. Mr. Asher testified he would determine the ownership of Reagan Financial, Inc. See
      page 408, lines 23-25 and page 409, lines 1-3.



                                                                                              27
Case 3:20-cv-02910-L Document 223-1 Filed 02/21/21                    Page 28 of 28 PageID 3180




     15. Mr. Asher testified he would contact Dennis Belichenko to obtain financial
         information to turn over to the receivership. See page 412, lines 16-20. His email is
         dennis.sf@gmail.com.

     16. Mr. Asher testified he would call EquityZen and obtain information regarding the
         investments made by Tower and assist in transferring those investments to the
         Receiver. See page 416, lines 21-25 and page 418, lines 14-20.


     17. Mr. Asher testified he would provide the name of the management company for
         Tower Equity and the name of other companies used to purchase properties. See
         page 420, lines 14-18.

     18. Mr. Asher testified he would provide Blake Corbin’s address. See page 450, line 10.


     19. M. Asher testified he would assist in obtaining information from EquityZen and
         Forge regarding equity investments made by Tower Equity in Ripple and other
         investments. See page 456, lines 11-14.

     20. Mr. Asher testified he would provide the addresses of the apartment complexes in Ft.
         Worth, Texas and Edinburg, Texas in which Tower invested. See page 457, lines 15-
         17.

     With respect to each of the foregoing items, I request that Mr. Asher provide me the
     information he testified he would obtain. Should have you have any questions regarding
     any of the foregoing, please let me know.

                                          Sincerely,

                                          /s/Kelly M. Crawford

                                          Kelly M. Crawford
                                          Receiver


     cc:    Rich Foelber, CFTC (via email)
            JonMarc Buffa, CFTC (via email)
            Chrissi Cella, Office of Attorney General, State of Texas (via email)
            Arnold Spencer, Esq. (via email)
            Peter Lewis, Firm




                                                                                                 28
